DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear what the structural relationship is between the shell body and the rest of the parts of the shielding spring shell.  For prior art analysis, any shielding shell can meet this limitation.  Claims 2-6 and 10 include all the limitations and are rejected for the same reasons.
With regard to claim 11, it is unclear what the structural relationship is between the base body, the receptacle, and the radially projecting collar.  For prior art analysis, any radially projecting collar, receptacle, and base body can be considered to meet these limitations.  Claims 12-17 include all the limitations of claim 11 and are rejected for the same reasons.
With regard to claim 18, it is unclear what the structural relationship is between the base body and the receptacle.  For prior art analysis, any connector with a base body and a receptacle can be considered to meet this limitation.  Claims 19-20 include all the limitations of claim 18 and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (DE4212007A1).
With regard to claim 11, Schmidt teaches, as shown in figures 6-7: “A connector (shown in figure 6), comprising: a base body 14 extending along a longitudinal axis (running up-and-down in figure 6); a receptacle (where 8 is situated in figure 7); a radially projecting collar 1; and a shielding spring shell 11 inserted into the receptacle, the shielding spring shell 11 has a contact tab (12 and 13) with a pair of spring sections (12 and 13) adjoining a fillet (curve at the top of 12 in figure 6), one of the spring sections 12 is an at least radially resilient radial spring and another 13 of the spring sections is an at least axially resilient axial spring, the contact tab protrudes from the receptacle”. 

With regard to claim 12, Schmidt teaches: “The connector of claim 11”, as shown above.
Schmidt also teaches, as shown in figures 6-7: “wherein the contact tab 13 is bent back at an end around a wall 1 of the receptacle”.

With regard to claim 16, Schmidt teaches: “The connector of claim 11”, as shown above.
Schmidt also teaches, as shown in figures 6-7: “wherein the shielding spring shell 11 has a pair of contact tabs 12 spaced from one another in a circumferential direction (around the inside of the receptacle in figure 7)”.

With regard to claim 17, Schmidt teaches: “The connector of claim 16”, as shown above.
	Schmidt also teaches, as shown in figures 6-8: “further comprising a rib (running between contact tabs 12 in figure 6) arranged in a slot between the pair of contact tabs 12”.
Allowable Subject Matter
Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. With regard to claim 11, the applicant argues that the radially projecting collar is not taught by the prior art reference.  The Examiner respectfully disagrees because, due to the lack of clarity in the claims, there is a part of the connector in the reference that projects radially as a collar.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831